NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EARLEE KING,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondemf-Appellee. 1
2010-7133
Appeal from the Ur1ited States Court of Appea1s for
Veterans C1aims in case no. 07-1214, Chief Judge Wi1liam
P. Greene, Jr.-
ON MOTION
ORDER
Upon consideration of the Secretary of Veterans Af-
fairs’ motion for a 14-day extension of time, until March 8,
2011, to file his brief,
IT ls ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated

K.ING V. DVA
2
FOR THE COURT
FEB 1 4 2011 151 Jan H0rba1y
Date J an H0rba1y
cc: John F. Cameron, Jr., Esq.
Jacob A. Schunk, Esq.
C1erk
s2 1 F|
U.8. 00 RT
mE2ED§;'i"tssm
FEB,1`4 2011
1AlH9FBA|.¥
_C|.EFI£